Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

                                   No. 15-BG-1246                            6/16/16

                        IN RE ELEANOR NACE, RESPONDENT.

                       A Suspended Member of the Bar of the
                       District of Columbia Court of Appeals
                           (Bar Registration No. 287391)

                       On Report and Recommendation of the
                        Board on Professional Responsibility
                                  (BDN 209-13)

(Submitted April 5, 2016                                      Decided June 16, 2016)

     Before BLACKBURNE-RIGSBY and MCLEESE, Associate Judges, and
STEADMAN, Senior Judge.

      PER CURIAM: Having agreed with a Hearing Committee’s findings and

conclusion that respondent, Eleanor Nace, violated District of Columbia Rules of

Professional Conduct 1.1(a)-(b), 1.3(a)-(c), 1.4 (a), 1.15 (a) & (e), 1.16 (d), 8.1 (b),

and 8.4 (d), the Board on Professional Responsibility (“the Board”) recommends

that respondent be disbarred from the practice of law in the District of Columbia.

The Board agreed with the Committee’s find that, among other forms of

misconduct, respondent recklessly misappropriated her client’s entrusted funds,

conduct that in itself generally mandated disbarment under In re Addams, 579 A.2d
                                          2

190 (D.C. 1990 (en banc).1



      Neither respondent nor Disciplinary Counsel has filed an exception to the

Board’s recommendation. Thus, our normal deferential standard of review of a

Board’s recommendation becomes “even more deferential.” In re Viehe, 762 A.2d

542, 543 (D.C. 2000); see also In re Ponder, 114 A.3d 1289 (D.C. 2015)

(assuming “especially deferential” review).2 On that basis, we have reviewed the

record here and are satisfied that the recommended sanction should be imposed.



      Accordingly, respondent Eleanor Nace, is hereby disbarred from the practice

of law in the District of Columbia. For purposes of reinstatement, the disbarment

      1
          The Board also agreed with the Committee’s findings that respondent
failed to provide diligent and competent representation to her client, intentionally
failed to pursue the lawful objectives of her client, failed to keep her client
reasonably informed, failed to surrender papers and property after termination of
representation, failed to respond to disciplinary authority, and engaged in conduct
that seriously interfered with the administration of justice.
      2
         Indeed, respondent did not participate in the proceedings either before the
Hearing Committee or before the Board. See D.C. Bar Rule XI, § 8 (f) (“Failure to
answer and default”). Recently, in In re Green, No. 15-BG-894 (D.C. Apr. 21,
2016), we held that where an attorney has failed to make an argument before the
Board, he has forfeited his right to raise that argument before us and that any safety
valve would be limited to an obvious miscarriage of justice. If that be so where, as
in Green, an attorney did file an exception with us, a fortiori the same standard
would appear to apply where no exception was filed with us and the respondent
defaulted at both levels of earlier proceedings. No miscarriage of justice is evident
here.
                                        3

shall run from the date on which she shall have filed the affidavit required by

District of Columbia Bar Rule XI, § 14 (g). Furthermore, as recommended by the

Board, reinstatement shall be conditioned on respondent’s restitution to the

Client’s Security Trust Fund in the amount of $2050 (less any amounts earlier

repaid) with interest at the legal rate. We direct respondent’s attention to the

responsibilities of disbarred attorneys set forth in District of Columbia Bar Rule

XI, §§ 14 and 16.


                                            So ordered.